DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2-5, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 10 recites the limitation "the welding pond" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

(s) 20 recites the limitation "the second diaphragm" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 10,057,685 B2) and Huang (US 10,694,293 B2).


Claim 1, the prior art as in Mao disclose of a  sound production device (fig.1 (100); col.2 line 4-6) comprising a vibration system and a magnetic circuit system (fig.1 (3/5); col.2 line 4-6);  the vibration system and the magnetic circuit system being mounted and fixed to an housing (fig.3 (7), col.2 line 15-20);  wherein the housing comprises a first shell and a second shell connected and fixed together (fig.3 (1/7); col.2 line 5-10), the vibration system comprises a first diaphragm (fig.1 (31); col.2 line 10-15); and the magnetic circuit system comprises a magnetic yoke (fig.1 (51); col.2 line 15-20) and wherein the first diaphragm is mounted on one surface of the first shell far away from the second shell (fig.1 (1/31/7).

.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 10,057,685 B2) and Huang (US 10,694,293 B2) and Sun et al. (US 2017/0180901 A1).
  
6. The sound production device according to claim 1, but the art never specify as in that the first shell is provided with a first electric connector and a second electric connector for electrically connecting a voice coil of the vibration system to an external circuit and the first electric connector is connected to a first lead of the voice coil of the vibration system and the second electric connector is connected to a second lead of the the voice coil of the vibration system.  

	But such aspect as shell is provided with a first electric connector and a second electric connector for electrically connecting a voice coil of the vibration system to an external circuit and the first electric connector is connected to a first lead of the voice coil of the vibration 

7. The sound production device according to claim 6, characterized in that the first shell is arranged in a rectangular shape, and the first electric connector and the second electric connector are arranged at one end of a short edge of the first shell (sun-fig.2-3 (10/22/24).

  Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 10,057,685 B2) and Huang (US 10,694,293 B2) and Sun et al. (US 2017/0180901 A1) and Xiao et al. (US 10,091,570 B2).

8. The sound production device according to claim 7, wherein the end of the short edge of the first shell protrudes outwardly with a mounting protrusion portion; the first electric connector is provided and related to that of conducting elements that are exposed on the mounting protrusion portion and located on an inner side of the first shell respectively and the second electric connector is provided that are provided with conducting elements being exposed on g protrusion portion and located on the inner side of the first shell respectively; the first bonding pad and the third bonding pad are electrically connected to an external circuit (Sun-fig.1-3 (22-24)).  


	But, none of the prior art disclose of first and second bonding pad associated with the electric connector and third and fourth bonding pad associated with the electrical connector.  But Xiao disclose of a miniature generator associated with various bonding pads including first and second bonding pad associated with the electric connector and third and fourth bonding pad associated with the electrical connector (fig.5-6 (253); col.3 line 20-60). Thus, one of the ordinary skills in the art could have modified the art by adding such pads associated with electrical connector for electrically connecting the voice signal and generating the electrical path to the external unit. 


Claim 9, the sound production device according to claim 8, wherein the first shell is further provided with a third electric connector and an electric adapter  having first and second end, the third electric connector arranged on one end of the first shell distal from the mounting protrusion portion, and the first end of the electric adapter is connected to the third electric connector and the second end of the electric adapter is connecter to the second electric connector; and wherein one of the first lead and the second lead of the voice coil is electrically connected to the second electric connector by passing through the third electric connector and rically connected to the first electric connector (Xia-fig.5 (25); col.3 line 10-20/various conducting path as noted associated with circuits).  

Claim 10, the sound production device according to claim 9, wherein the electrical connected is provided with bond pada mentioned by the art as in (Xiao, fig.5-6 (253); col.3 line 20-60).

	But the art never specify of the intricacy regarding the specific electrical connector associated with the various bonding pads and including such third electric connector is provided with a fifth bonding pad exposed on an upper side surface of the first shell and a sixth bonding pad exposed on a lower side surface of the first shell, the second bonding pad being exposed on the upper side surface of the first shell, the fourth welding pond being exposed on the lower side surface of the first shell, and the sixth bonding pad and the fourth bonding pad being arranged close to the same long edge of the first shell; two ends of the electric adapter are connected to the sixth bonding pad and the fourth bonding pad respectively; two leads of the voice coil are connected to the fifth bonding pad and the second bonding pad respectively. - BF201936US



 Claim 11, the sound production device according to claim 10, although, the art never specify as whererein the lower side surface of the first shell is provided with a lead slot extending from the sixth bonding pad to the fourth bonding pad, the electric adapter being buried in the lead slot.  

	But one of the ordinary skills in the art could have modified the bonding pad associated with shell and electric adapter by specify if desired such lower side surface of the first shell is . 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 10,057,685 B2) and Huang (US 10,694,293 B2) and Furuya et al. (US 7,162,050 B2).

Claim 20, the prior at as in Huang disclose of a portable terminal comprising a housing provided with an accommodation cavity internally, the portable terminal further comprises the sound production device according to claim 1 (Mao-col.1 line 10-20), but the art never specify as having the sound production device being mounted in the accommodation cavity. and the housing being provided with a first sound hole corresponding to the first diaphragm and a second sound hole corresponding to the second diaphragm.  

	But Furuya et al. disclose of a portable terminal wherein the sound production device being mounted in the accommodation cavity. and the housing being provided with a first sound hole corresponding to the first diaphragm and a second sound hole corresponding to the second diaphragm (fig.2 (6/11); col.1 line 35-55; col.2 line 1-5). Thus, one of the ordinary skills in the art could have modified the art by adding the noted the sound production device being mounted in the accommodation cavity. and the housing being provided with a first sound hole 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654